                       UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA
                            SOUTHERN DIVISION



DENISE E. VANGEL,                          Case No. SA CV 17-01511-DFM

          Plaintiff,                       MEMORANDUM OPINION AND
                                           ORDER
             v.

NANCY A. BERRYHILL, Deputy
Commissioner for Operations,
performing duties and functions not
reserved to the Commissioner of
Social Security,

          Defendant.



      Plaintiff Denise Vangel (“Plaintiff”) appeals from the final decision of
the Social Security Commissioner denying her application for disability
insurance benefits (“DIB”). For the reasons below, the Commissioner’s
decision is reversed and this matter is remanded.
                                BACKGROUND
      On August 21, 2012, Plaintiff filed her initial application for DIB,
alleging disability beginning on July 31, 2011. See Administrative Record
(“AR”) 226-28. Her application was denied initially and on reconsideration.
See AR 86, 100. Plaintiff subsequently requested a hearing before an
administrative law judge (“ALJ”). See AR 125-26. An ALJ held a hearing on
June 21, 2016, in which the ALJ heard testimony by Plaintiff, who was
represented by counsel, and a vocational expert (“VE”). See AR 46-74. On
August 15, 2016, the ALJ issued an unfavorable decision. See AR 10-23.
      The ALJ determined that Plaintiff had severe impairments of
degenerative disc disease of the cervical spine and carpal tunnel syndrome. See
AR 15. The ALJ found that Plaintiff retained the residual functional capacity
(“RFC”) to perform work at the light exertional level with the following
limitations: she could lift no more than 20 pounds occasionally and 10 pounds
frequently; she could sit for 6 hours and stand or walk for 6 hours; she could
frequently perform fine and gross manipulation; she could occasionally sustain
posturals; and she was precluded from ladders, ropes, scaffolding, and working
at unprotected heights, as well as jobs involving concentrated exposure to
vibration or requiring tending to fast moving machinery. See AR 18. Based on
the VE’s testimony, the ALJ found that Plaintiff could perform the
representative occupations of cashier II and mail clerk. See AR 22-23.
Therefore, the ALJ concluded that Plaintiff was not disabled. See AR 23.
      The Appeals Council denied review of the ALJ’s decision, which
became the final decision of the Commissioner. See AR 1-7. Plaintiff then
sought review by this Court. See Dkt. 1.
                                  DISCUSSION
      Medical Opinions
      Plaintiff contends that the ALJ improperly discounted the opinions of
her treating physicians, and that the RFC is therefore unsupported by
substantial evidence. See Joint Stipulation (Dkt. 16) (“JS”) at 5-8.
            Applicable Law
      Three types of physicians may offer opinions in Social Security cases:
those who treated the plaintiff, those who examined but did not treat the



                                        2
plaintiff, and those who did neither. See 20 C.F.R. § 404.1527(c);1 Lester v.
Chater, 81 F.3d 821, 830 (9th Cir. 1995) (as amended). A treating physician’s
opinion is generally entitled to more weight than that of an examining
physician, which is generally entitled to more weight than that of a
nonexamining physician. See Lester, 81 F.3d at 830. When a treating
physician’s opinion is uncontroverted by another doctor, it may be rejected
only for “clear and convincing reasons.” Carmickle v. Comm’r, Soc. Sec.
Admin., 533 F.3d 1155, 1164 (9th Cir. 2008) (citing Lester, 81 F.3d at 830-31).
Where such an opinion is contradicted, the ALJ must provide only “specific
and legitimate reasons that are supported by substantial evidence.” Garrison v.
Colvin, 759 F.3d 995, 1012 (9th Cir. 2014) (citation omitted). Moreover, “[t]he
ALJ need not accept the opinion of any physician, including a treating
physician, if that opinion is brief, conclusory, and inadequately supported by
clinical findings.” Thomas v. Barnhart, 278 F.3d 947, 957 (9th Cir. 2002);
accord Tonapetyan v. Halter, 242 F.3d 1144, 1149 (9th Cir. 2001). The weight
accorded to a physician’s opinion depends on whether it is consistent with the
record and accompanied by adequate explanation, the nature and extent of the
treatment relationship, and the doctor’s specialty, among other things. See 20
C.F.R. § 404.1527(c)(2)-(6).



      1
        Social Security Regulations regarding the evaluation of opinion
evidence were amended effective March 27, 2017. Where, as here, the ALJ’s
decision is the final decision of the Commissioner, the reviewing court
generally applies the law in effect at the time of the ALJ’s decision. See Lowry
v. Astrue, 474 F. App’x 801, 804 n.2 (2d Cir. 2012) (applying version of
regulation in effect at time of ALJ’s decision despite subsequent amendment);
Garrett ex rel. Moore v. Barnhart, 366 F.3d 643, 647 (8th Cir. 2004) (“We
apply the rules that were in effect at the time the Commissioner’s decision
became final.”). Accordingly, the Court applies the version of 20 C.F.R.
§ 404.1527 that was in effect at the time of the ALJ’s August 2016 decision.


                                        3
            Relevant Medical Opinions
      Dr. Andrew Concoff was Plaintiff’s treating physician from August 2012
to April 2016. See AR 533-36, 547-50, 798-802, 839-42, 885-87, 904-07.2 In
May 2016, Dr. Concoff provided an opinion letter summarizing the treatment
that he and his physician assistant (“PA”) had provided to Plaintiff and
describing Plaintiff’s limitations. See AR 956-63. Dr. Concoff concluded that
Plaintiff was “limited to less than 2 hours of sitting or standing per work day,”
and would need to change body positions every 20 to 30 minutes, thus
requiring unscheduled breaks up to every hour to change positions. AR 962-63.
Dr. Concoff further opined that Plaintiff could carry less than 10 pounds
frequently and 10 pounds rarely, but could never carry 20 pounds, that Plaintiff
could occasionally turn her head left or right and look up or down and could
frequently hold her head in a static position, and that Plaintiff could
occasionally twist, stoop, or climb stairs, but could rarely crouch or squat and
could never climb ladders. See AR 963. Dr. Concoff also found that Plaintiff
had “significant limitations” in reaching, handling, and fingering. Id.
      Dr. Zepeda treated Plaintiff for pain management from March 2011 to
August 2015. See AR 414-15, 418-19, 421-23, 496-97, 551-54, 560-64, 570-73,
599-602, 604-06, 624-26, 634-35, 644-55, 812-18, 824-28, 870-77.3 Dr. Zepeda
provided a letter dated May 12, 2016, in which he stated that Plaintiff
“suffer[ed] from debilitating chronic pain due to cervical spondylosis,
headaches, carpal tunnel syndrome and myofascial pain.” AR 964. Because
Plaintiff had not had success with various treatment interventions including


      2
         The Court disregards Dr. Concoff’s treatment note from April 4, 2016,
as it falls outside of the relevant period. See AR 798-801.
      3
       The Court disregards Dr. Zepeda’s treatment notes dated prior to the
relevant period. See AR 634-35, 644-55.


                                        4
medication and a comprehensive pain program including physical therapy,
occupational therapy, biofeedback and psychological counseling, Dr. Zepeda
recommended that Plaintiff should be considered permanently disabled. See id.
      State agency medical consultants Dr. Craig Billinghurst and Dr. Herbert
Kushner found that Plaintiff could frequently lift 10 pounds and occasionally
lift 20 pounds, could sit for 6 and stand/walk for 6 hours each in an 8-hour
day, could occasionally climb ramps and stairs, balance, stoop, kneel, crouch,
crawl, and reach overhead, could perform frequent but not constant fine/gross
manipulation, and could never climb ropes, ladders, or scaffolds. See AR 81-
83, 95-97. While Dr. Billinghurst found that Plaintiff needed to avoid
concentrated exposure to vibration and any exposure to hazards, including
machinery and heights, see AR 83, Dr. Kushner’s assessed environmental
limitations required Plaintiff avoid concentrated exposure to extreme cold and
heat, noise, vibration, and hazards including machinery and heights, see AR
97.
            Analysis
            a.    Dr. Concoff
      The ALJ assigned “very little weight” to Dr. Concoff’s opinion,
reasoning that Dr. Concoff gave “too much credence to the claimant’s
subjective complaints of pain while ignoring her repeated notations of intact
motor strength and sensation and the lack of support on objective tests for pain
symptoms in her low back and legs.” AR 21. The ALJ also noted that Dr.
Concoff had assigned limitations based on impairments found not to be severe,
demonstrating Dr. Concoff’s “lack of knowledge of the requirements of social
security disability.” Id. For the reasons explained below, the Court finds that
the ALJ failed to provide specific and legitimate reasons for discounting Dr.
Concoff’s opinion.



                                        5
      First, the ALJ’s conclusion that Dr. Concoff’s opinion relied too heavily
on Plaintiff’s subjective complaints of pain as opposed to clinical findings is
not supported by substantial evidence. Although Dr. Concoff’s opinion letter
recounted Plaintiff’s complaints in detail, it also included notable findings from
physical examinations, treatment plan summaries, and impressions of MRI
and EMG/nerve conduction tests. See AR 956-62. And as noted in Dr.
Concoff’s opinion, various clinical findings from Dr. Concoff and his PA
substantiate Plaintiff’s complaints of pain, including tenderness to palpation at
the thoracic outlet, see AR 550, 842, 849, right paraspinal area, see AR 550,
right occiput, see 526, 849, occipital foramen, see AR 887, trapezial muscles,
see AR 860, and first carpometacarpal joints, see AR 887; midline tenderness
of the cervical spine, see AR 526, 849; limited range of motion of the cervical
spine, see AR 849, 860, 887, 907; and positive Tinel’s, Spurling, Adson,
Wright, and scalene stretch tests, see AR 526, 536, 550, 849, 860, 907. The
three EMG/nerve conduction studies, two of which Dr. Concoff referenced in
his opinion, were consistent with carpal tunnel syndrome and showed a
progression of right median mononeuropathy from mild in November 2011 to
moderate in December 2012 and August 2015, with a finding of mild left
median mononeuropathy in December 2012. See AR 511-13, 612-13, 774-75.
Likewise, Plaintiff’s cervical spine MRIs showed multilevel mild to moderate
degenerative changes in January 2011, see AR 652-53; multilevel mild to
moderate degenerative changes with mild spinal stenosis and foraminal
narrowing in December 2012, see AR 738-39; and moderate degenerative
changes with mild canal stenosis in August 2015, see AR 935-36.
      To the extent that the ALJ found Dr. Concoff’s findings inconsistent
with treatment records showing intact motor strength and sensation, this
finding is also not supported by substantial evidence. Several treatment notes
from Dr. Concoff and his PA reflect decreased motor strength. See, e.g., AR


                                        6
526, 550, 849, 860. Similarly, the treatment records do not uniformly
document intact sensation, see, e.g., AR 526, 536, 550, and Plaintiff’s
abnormal nerve conduction studies substantiate her complaints of numbness,
see AR 511-13, 612-13, 774-75. Dr. Concoff assessed his limitations on the
basis of Plaintiff’s longstanding chronic pain and carpal tunnel syndrome,
which were corroborated by objective medical evidence. See AR 962. That the
record contained some findings of intact motor strength and sensation was not
a legitimate basis for the ALJ to discount Dr. Concoff’s opinion.
      Likewise, whether the medical evidence supported Plaintiff’s complaints
of low back and leg pain does not bear on Dr. Concoff’s opinion. It is unclear
why the ALJ made any reference to unsubstantiated complaints of leg pain, as
the extensive medical record contains only minimal complaints from Plaintiff
regarding knee pain, see AR 891, 904, and while Dr. Concoff mentioned one
complaint in summarizing Plaintiff’s visit on that date, it does not appear that
Dr. Concoff relied on this complaint in determining Plaintiff’s limitations. See
AR 958, 962-63. Similarly, Plaintiff’s alleged low back pain does not appear to
have heavily influenced Dr. Concoff’s assessed limitations, as Dr. Concoff
acknowledged Plaintiff’s low back pain but characterized her pain as “affecting
mainly the neck, shoulder and upper extremity.” AR 962-63.
      Finally, that Dr. Concoff assigned limitations based on non-severe
impairments was not a legitimate reason to discount his opinion. An ALJ may
consider a physician’s familiarity with “disability programs and their
evidentiary requirements” in assigning weight to his or her opinion. 20 C.F.R.
§ 404.1527(c)(6). But the Social Security regulations provide that in
determining the RFC, the ALJ is required to consider all impairments,
“including [a claimant’s] medically determinable impairments that are not
‘severe.’” 20 C.F.R. § 404.1545(a)(2). Therefore, Dr. Concoff’s inclusion of
impairments that the ALJ deemed non-severe, including thoracic outlet


                                        7
syndrome, in determining Plaintiff’s functional limitations does not
demonstrate a “lack of knowledge of the requirements of social security
disability.” AR 21.
      Because the ALJ failed to provide specific and legitimate reasons
supported by substantial evidence to discount Dr. Concoff’s opinion, remand is
warranted.
              b.   Dr. Zepeda
      The ALJ also assigned “very little weight” to Dr. Zepeda’s opinion,
reasoning that his opinion was “based more on [Plaintiff’s] subjective
complaints than the objective evidence that does not fully support all the
symptoms alleged,” and that his conclusion that Plaintiff was permanently
disabled was a determination reserved for the Commissioner. See AR 21-22.
      As Plaintiff concedes, the ALJ properly rejected Dr. Zepeda’s conclusion
that Plaintiff was permanently disabled. See JS at 7; see also McLoed v.
Astrue, 640 F.3d 881, 884-85 (9th Cir. 2011) (upholding ALJ’s rejection of
physician’s conclusion that claimant could not work at all because “this
determination is for the Social Security administration to make”). But this was
not a specific and legitimate reason for the ALJ to discount the remainder of
his opinion. See Daniel v. Berryhill, No. 16-0651, 2017 WL 4082368, at *3
(C.D. Cal. Sept. 13, 2017) (“[M]erely because a treating or examining doctor
opines that a plaintiff is disabled is not a permissible reason to reject that
opinion.”).
      Turning to the ALJ’s remaining reason for giving very little weight to
Dr. Zepeda’s opinion, the record contains a significant amount of objective
evidence to support Dr. Zepeda’s opinion. The record contains various
treatment notes from Dr. Zepeda, including findings of palpable trigger points
in muscles of the head and neck, see AR 553, 562, 601, 605, 625, 815; palpable
trigger points in the muscles of the low back, see AR 601, 605, 815; palpable


                                          8
trigger points in the muscles of the buttocks, right quadratus lumbrum, and
gluteal muscles, see AR 815; pain on palpation of the cervical facets, see AR
562, 601, 605, 815, 827; pain on palpation of the thoracic and lumbar facets
and lumbar intervertebral spaces, see AR 601, 605, 625, 876; pain on palpation
of the bilateral sacroiliac joints, see AR 601, 605; positive bilateral facet
loading signs, see AR 625, 876; and a positive piriformis stress test, see AR
815. The records also document Dr. Zepeda’s administration of various
treatment modalities including radiofrequency ablation, see AR 414-15, 418-
19; epidural injections, see AR 496-97, 870-71; trigger point injections, see AR
564; and a piformis muscle injection, see AR 566. Dr. Zepeda’s treatment
notes also reflect that Plaintiff received “minimal benefit” from the chronic
pain program. See, e.g., AR 554, 563, 572, 601, 606, 827, 876.
      Because this case will be remanded for further consideration of Dr.
Concoff’s opinion, on remand the ALJ should also consider Dr. Zepeda’s
opinion to the extent that it supports limitations based on Plaintiff’s failure to
respond to various forms of treatment.4
      Subjective Symptom Testimony
      Plaintiff also contends that the ALJ failed to provide legally sufficient
reasons for discounting her subjective symptom testimony. See JS at 13-15.


      4
        Plaintiff also argues that the ALJ improperly gave great weight to the
opinions of the state agency reviewing physicians in formulating the RFC. See
JS at 5, 7-8. It is unclear which opinions Plaintiff challenges, as she refers to a
state agency psychologist and state agency psychiatrist but does not appear to
object to the ALJ’s findings regarding Plaintiff’s mental impairment. See JS at
5. Plaintiff’s argument is likewise puzzling when applied to state agency
medical consultants Dr. Billinghurst and Dr. Kushner, as the ALJ gave “less
weight” to these physicians. AR 21. Because this case is being remanded on
other grounds, the Court does not address Plaintiff’s argument regarding the
state agency reviewing physicians.


                                          9
             Applicable Law
      The Ninth Circuit has established a two-step analysis for determining the
extent to which a plaintiff’s symptom testimony must be credited. “First, the
ALJ must determine whether the claimant has presented objective medical
evidence of an underlying impairment ‘which could reasonably be expected to
produce the pain or other symptoms alleged.’” Garrison, 759 F.3d at 1014 (9th
Cir. 2014) (quoting Lingenfelter v. Astrue, 504 F.3d 1028, 1035-36 (9th Cir.
2007)). “If the claimant satisfies the first step of this analysis, and there is no
evidence of malingering, ‘the ALJ can reject the claimant’s testimony about
the severity of her symptoms only by offering specific, clear and convincing
reasons for doing so.’” Id. at 1014-15 (quoting Smolen v. Chater, 80 F.3d 1273,
1281 (9th Cir. 1996)). “General findings are insufficient; rather, the ALJ must
identify what testimony is not credible and what evidence undermines the
claimant’s complaints.” Reddick v. Chater, 157 F.3d 715, 722 (9th Cir. 1998).
If the ALJ’s credibility finding is supported by substantial evidence in the
record, the reviewing court “may not engage in second-guessing.” Thomas v.
Barnhart, 278 F.3d 947, 959 (9th Cir. 2002).
             Relevant Facts
      In her disability report, Plaintiff stated that she had fibromyalgia,
depression, anxiety, cervical spondylosis, lumbosacral spondylosis,
degenerative lumbosacral intervertebral disc disease, cubital tunnel syndrome
of the right hand, bilateral carpal tunnel syndrome, thoracic outlet syndrome,
and lumbago. See AR 258. Plaintiff reported experiencing “constant pain”
throughout her body, especially in the neck and back, numbness and tingling
in both hands, especially the right hand, dizziness and lightheadedness,
weakness, shortness of breath, and headaches. AR 269. Plaintiff also reported
memory and concentration difficulties, lack of motivation, anger outbursts,
mood swings, and various medication side effects. See id. In an update from


                                          10
April 2013, Plaintiff noted difficulty standing, bending, and reaching, which
impacted her ability to dress herself and take showers, difficulty with “heavier
chores” due to standing, walking, bending, and reaching limitations as well as
lack of focus and motivation, and difficulty sleeping due to pain, racing
thoughts, and feelings of worry. See AR 275.
      At the hearing, Plaintiff testified that she had pain and weakness
throughout her body, including in her low back, mid-back, neck, arms, and
hands. See AR 56. Plaintiff also stated that she had nerve pain that “shoots
down [her] arms,” see AR 58, that activities such as handwriting, typing,
stirring food, putting silverware away, and opening jars or doorknobs
exacerbated her wrist and hand pain, see AR 61, and that she frequently
dropped things such as glasses due to weakness in her hands, see AR 65, 67.
Plaintiff testified that she was prescribed a brace for her wrist but that it
sometimes made her pain worse due to her arthritis, and that she sometimes
wore a back brace. See AR 61-62. Plaintiff stated that she could walk for up to
a block and half at a time before needing to stop due to pain, and that she
could stand for up to 3 to 5 minutes and could sit for 20 to 25 minutes before
needing to change positions. See AR 63-64. Plaintiff further testified that she
saw a psychiatrist for her ADD and depression, took medication for these
impairments, and struggled with concentration and staying focused. See AR
65-66. Plaintiff stated that she lived part time at home and part time with her
mother and brother, was unable to do much of her housework and did not do
her own laundry, needed to wear loose clothing due to difficulty getting
dressed, and had trouble with zippers and buttons. See AR 67-68.
      The ALJ found that Plaintiff’s medically determinable impairments
could reasonably be expected to cause the alleged symptoms, but that
Plaintiff’s symptoms concerning the intensity, persistence, and limiting effects
of those symptoms were not entirely consistent with the medical evidence and


                                         11
other evidence in the record. See AR 19. The ALJ reasoned that the medical
evidence did not “fully support the level of pain alleged in all areas of
[Plaintiff’s] body” because there were only minimal findings supporting
Plaintiff’s lumbar spine degenerative disc disease and thoracic outlet
syndrome, both of which the ALJ found not severe in step two of the analysis.
AR 15-16, 20. The ALJ also noted that the medical evidence consistently
showed Plaintiff to have full motor strength, aside from “short lived” instances
in which she exhibited acute symptoms of carpometacarpal joint pain. AR 20.
The ALJ further reasoned that despite alleging symptoms of depression, the
records showed Plaintiff “only required medications with little evidence of
counseling or any other treatment modality.” Id. The ALJ also found that
Plaintiff’s testimony at the hearing about why she stopped working
contradicted her statements in the disability report. See id. Finally, the ALJ
reasoned that Plaintiff’s daily activities contradicted her symptom testimony,
because Plaintiff reported caring for her mother who had memory problems.
See id.
            Analysis
      For the reasons discussed below, the Court finds that the ALJ failed to
provide clear and convincing reasons to discount Plaintiff’s subjective
symptom testimony.
      First, even if the ALJ was entitled to discount Plaintiff’s symptom
testimony about her depression on the basis of limited treatment, such
reasoning was insufficient to discredit Plaintiff’s testimony regarding her pain
symptoms, which comprised the majority of Plaintiff’s complaints. See Strawn
v. Berryhill, No. 16-3249, 2017 WL 3393403, at *7 (D. Ariz. Aug. 8, 2017)
(holding that claimant’s positive response to mental health treatment “only
serve[d] to discount plaintiff’s statements as to his symptoms related to his
mental impairments” and that because “most of plaintiff’s pain and symptom


                                        12
statements had to do with limitations flowing from his physical impairments,
this reason provides inadequate support for the ALJ’s overall adverse
credibility finding”); Moreno v. Colvin, 174 F. Supp. 3d 1112, 1119 (D. Ariz.
2016) (finding Plaintiff’s failure to seek mental health treatment insufficient to
discredit Plaintiff’s testimony regarding her fibromyalgia).
      The ALJ erred in concluding that Plaintiff made contradictory
statements about her work history. The ALJ found that Plaintiff’s indication
on her disability report that she stopped working on July 31, 2011, “[b]ecause
of [her] condition(s)” conflicted with her testimony at the hearing that she was
laid off from her job in February 2010. See AR 20 (citing AR 55, 63, 259). But
the ALJ ignores Plaintiff’s forthright statement about the layoff on the same
report. See AR 260 (“I was laid off from my employer in 2/2010 and have not
worked since then”). Given Plaintiff’s candor about her layoff on this same
form, her statement about July 2011 shows an attempt to indicate the proper
onset date of her disability. Therefore, these statements characterized by the
ALJ as contradictory did not constitute a clear and convincing reason to
discount Plaintiff’s testimony. See Garrison, 759 F.3d at 1014-15.
      The ALJ also erred in discounting Plaintiff’s credibility because her daily
activities were inconsistent with her alleged limitations. See AR 20. It is true
that “[e]ngaging in daily activities that are incompatible with the severity of
symptoms alleged can support an adverse credibility determination.” Ghanim
v. Colvin, 763 F.3d 1154, 1165 (9th Cir. 2014). But the sole support for the
ALJ’s reasoning was a single notation in Plaintiff’s psychiatric record
indicating that she was “helping [her] mother who is going through some
memory issues.” AR 785. Because the record lacks any details about the extent
to which Plaintiff was caring for her mother, substantial evidence does not
support the ALJ’s conclusion that this activity was inconsistent with Plaintiff’s
alleged symptoms of pain and poor concentration. See Trevizo v. Berryhill,


                                        13
871 F.3d 664, 682 (9th Cir. 2017) (rejecting claimant’s childcare activities as a
ground for adverse credibility finding where record contained “almost no
information” about such activities).
      Some of the objective medical evidence does not support Plaintiff’s pain
testimony, particularly with regard to Plaintiff’s lower back pain and thoracic
outlet syndrome. But even if the Court were to credit this reasoning, on its own
it is insufficient to discount Plaintiff’s subjective symptom testimony. See
Burch v. Barnhart, 400 F.3d 676, 681 (holding that “lack of medical evidence
cannot form the sole basis for discounting pain testimony” even though “it is a
factor that the ALJ can consider in his credibility analysis”). Because the ALJ’s
other reasons for discounting Plaintiff’s pain testimony were invalid, the
objective medical evidence does not suffice as a clear and convincing reason to
discount Plaintiff’s subjective complaints about the severity of her pain.
      Remand Is Warranted
      The decision whether to remand for further proceedings is within this
Court’s discretion. See Harman v. Apfel, 211 F.3d 1172, 1175-78 (9th Cir.
2000). Where no useful purpose would be served by further administrative
proceedings, or where the record has been fully developed, it is appropriate to
exercise this discretion to direct an immediate award of benefits. See id. at
1179 (noting that “the decision of whether to remand for further proceedings
turns upon the likely utility of such proceedings”); Benecke v. Barnhart, 379
F.3d 587, 593 (9th Cir. 2004).
      A remand is appropriate, however, where there are outstanding issues
that must be resolved before a determination of disability can be made and it is
not clear from the record that the ALJ would be required to find the claimant
disabled if all the evidence were properly evaluated. See Bunnell v. Barnhart,
336 F.3d 1112, 1115-16 (9th Cir. 2003); see also Garrison, 759 F.3d at 1021
(explaining that courts have “flexibility to remand for further proceedings


                                        14
when the record as a whole creates serious doubt as to whether the claimant is,
in fact, disabled within the meaning of the Social Security Act.”). Here,
remand is appropriate for the ALJ to fully and properly consider the opinions
of Plaintiff’s treating physicians and Plaintiff’s symptom testimony and
conduct such other proceedings as are warranted.
                                 CONCLUSION
      For the reasons stated above, the conclusion of the Social Security
Commissioner is reversed and the action is remanded for further proceedings.


Date: January 31, 2019                      ___________________________
                                            DOUGLAS F. McCORMICK
                                            United States Magistrate Judge




                                       15
